Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-8 in the reply filed on 18 May 2022 is acknowledged.  The traversal is on the grounds that there is no serious burden to search.  This is not found persuasive because as stated within the requirement for unity of invention. The group of inventions claimed do not express the same special technical feature are not linked to present a single general inventive concept.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.    
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai (JP 2006-179442A, machine translation; previously cited) in view of Abe et al. (US 2012/0288746) and Kim et al. (WO 2015/160134A1, machine translation).
Regarding claim 1, Kanai discloses a battery comprising: a battery element; 
a housing body (case 35) [0033] that is constituted by at least one laminate including at least a base material layer, a barrier layer, and a heat-sealable resin layer layered in that order and houses the battery element [0025]; and 
a valve device (tubular member 31) that is in communication with the inside of the housing body (Fig 4), 
wherein the heat-sealable resin layers face each other in a peripheral edge portion of the housing body, a joined edge portion in which the mutually facing heat-sealable resin layers are fused together is formed in the peripheral edge portion of the housing body (Fig 1) [0025], 
the valve device includes a first portion that is located on an outer side of an outer edge of the joined edge portion and a second portion that is sandwiched between the heat-sealable resin layers in the joined edge portion (see annotated Fig 4 below), but is silent towards raised or recessed portions are formed in outer surfaces of a sandwiching portion of the joined edge portion in which the second portion is sandwiched between the heat-sealable resin layers.

    PNG
    media_image1.png
    332
    460
    media_image1.png
    Greyscale

	
	Kim teaches a safety valve structure where the portion which connects to the energy storage devices [0026, 0024] is connected by grooves and peaks on opposing sides of the surfaces in contact with the energy storage device (Figs 1, 2, 4, and 6).  

    PNG
    media_image2.png
    366
    416
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide grooves and peaks on the surfaces of the valve facing the laminate housing within Kanai because Kim recognizes that such a structure allows for the valve device to smoothly discharge gas generated [0042].
	Abe teaches a structure where a laminated sheath and terminal (bonded surfaces) is heat sealed, excess resin is absorbed and received in the excess receiving portion contributes to improvement of the seal and insulation reliability [0013]. It would also have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide grooves and peaks on opposing sides of the surfaces in contact with the energy storage device of Kanai and Kim because Abe recognizes the formation of receiving portions allow for receiving excess resin so that there can be improvement in the seal and insulation reliability.
Regarding claim 2, Kim further discloses the battery according to claim 1, wherein the raised or recessed portions are constituted by linear recesses that extend in a circumferential direction of the valve device in the outer surfaces of the sandwiching portion (Figs 1, 2, 4, and 6), but is silent towards-4-New U.S. Patent Application the linear recesses have a depth of 0.05 mm to 1 mm.  
However, Abe teaches a structure where a laminated sheath and terminal (bonded surfaces) is heat sealed, excess resin is absorbed and received in the excess receiving portion contributes to improvement of the seal and insulation reliability [0013]. It would also have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide grooves and peaks with sufficient depths to absorb the excess resin on opposing sides of the surfaces in contact with the energy storage device of Kanai and Kim because Abe recognizes the formation of receiving portions allow for receiving excess resin so that there can be improvement in the seal and insulation reliability.
Regarding claims 3 and 5, Kim further discloses the battery according to claim 2, wherein a position of multiple linear recesses with rounded parts that are provided on an upper surface side of the battery and a position of a linear recess that is provided on a lower surface side of the battery do not overlap in a plan view (Figs 1, 2, 4, and 6).  
Regarding claim 4, Kanai is silent towards the raised or recessed portions being constituted by a satin finish surface provided on the outer surfaces of the sandwiching portion, and the satin finish surface has a surface roughness Ra of 1 µm to 20 µm. However, Kanai recognizes the desired fusibility between the resin layer and the surface of the tubular material to increase the certainty of hermetic sealing [0026]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to consider the surface condition, including its finish and surface roughness, of the respective joining surfaces to ensure sealing. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397 MPEP 2143.
Abe also teaches the surfaces of a terminal to which a bonding resin is applied is roughened in advance (e.g. Ra of 1 micron) so that good adhesiveness can be secured.  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a roughened surface to the sandwiched surfaces of Kanai because Abe recognizes that such a surface preparation allows for greater adhesion and securing of the opposing surfaces.
Regarding claim 6, Kanai discloses the battery according to claim 1, -9-New U.S. Patent Application wherein an adhesive member (adhesive) that is configured to adhere to both the second portion and the heat-sealable resin layers is arranged between an outer peripheral surface of the second portion and the heat-sealable resin layers [0026]. 
Regarding claim 7, Kanai does not explicitly teach wherein a helium leakage amount from a secondary side to a primary side of the valve device measured in an environment at 25°C in accordance with a method defined in "vacuum spraying method" of JIS Z2331:2006 "Method for helium leak testing" is from 5.0x10-11 Pa·m3/sec to 5.0x10-6 Pa·m3/sec inclusive. 
However, Kanai recognizes the desired fusibility between the resin layer and the surface of the tubular material to increase the certainty of hermetic sealing [0026]. The courts have held that claiming of a property or characteristic which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112 and 2112.01.  When the Examiner has provided a sound bases for believing that the products of the applicant and the prior art are the same (hermetic sealing due to fused surfaces), the burden of proof is shifted to the applicant to prove that the product shown in the prior art does not possess the characteristics of the claimed product.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 8, Kanai does not explicitly disclose wherein a maximum distortion in a thickness direction of the housing body after gas generated in the housing body is discharged via the valve device to the outside of the housing body is less than 30%. The instant specification recognizes that the maximum distortion is reflective of a set amount of distortion after gas has been discharged via the valve device [0232-0233 of PGPub]. Kanai recognizes that the magnitude of the breaking strength of the film body is set to provide a balance between the needs to minimize minor troubles and not damage other portions of the film case [0029-0030].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to set the breaking strength of the valve device to minimize damage to the battery housing (maximum distortion being less than 30%) of Kanai because it is recognized the breaking strength of the film body should be set to provide a balance between the needs to minimize minor troubles and not damage other portions of the film case.

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727